NON-FINAL OFFICE ACTION
Acknowledgements

1.	This non-final Office Action addresses broadening reissue U.S. Application No. 16/907,621 (“instant application”).  Examiners find the actual filing date of the instant application is June 22, 2020. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a broadening reissue application of U.S. Patent No. 7,522,806, (“‘806 Patent”) issued April 21, 2009. The ‘806 Patent was filed on May 30, 2008 as U.S. Application No. 12/156,297 (“297 Application”), titled “FIBER OPTIC CABLE DISTRIBUTION BOX”.
3.	Examiners do not find any ongoing proceeding before the Office or current ongoing litigation involving the ‘806 Patent.
4.	Examiners do not find any previous reexaminations, supplemental examinations, or certificates of correction for the ‘806 Patent.
5.	The ‘806 Patent issued with claims 1-15 (“Patented Claims”). In the preliminary amendment filed June 22, 2020 ("JUNE 2020 CLAIM AMENDMENTS"), claims 1-15 are cancelled and claims 16-22 are added.
6.	The instant application is the fourth reissue of the ‘806 Patent. The other reissues are:
RE48,063 issued on June 23, 2020 and filed as U.S. App. No. 15/390,085 December 23, 2016 (hereafter “R3”);
RE46,255 issued on December 27, 2016 and filed as U.S. App. No. 14/492,970 filed Sept. 22, 2014 (hereafter “R2”);
RE45,153 issued on September 23, 2014 and filed as U.S. App. No. 13/091,851 on April 21, 2011 (hereafter “R1”).
Priority Claims
7.	Examiners find the instant application is claiming domestic priority under 35 U.S.C. § 120 or 35 U.S.C. § 119(e) to U.S. App. No. 60/880,169 filed March 27, 2007.
8.	Examiners find the instant application does not claim foreign priority.
9.	Because the instant application claims domestic priority to 60/880,169, the presumed effective U.S. filing date of the instant application is March 27, 2007.
AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Reissue Declaration
11.	Claims 16-22 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The description of the error is insufficient because it identifies the error being corrected but does not identify how this error, which was previously corrected by claim 27 of parent reissue RE46,255, is corrected in a different way than the previous correction (see MPEP §1414(II)(D)).
Specifically, the error declaration filed March 15, 2022, which is attached via the SEE ATTACHED statement on the PTO/AIA /07 form, merely states the following.

    PNG
    media_image1.png
    279
    590
    media_image1.png
    Greyscale

	Unlike the description provided in the remarks filed January 31, 2022, this description does not describe how the same error is corrected in a different way than claim 27 of RE46,255.
	In other words, the addition of the following suggested statement to the description of the error would overcome this rejection.
The instant application corrects the error in a different way by claiming “a connector interface compartment closable by a cover lid that is constructed and arranged to permit an installer to access an interior of the connector interface compartment from outside, wherein at least a portion of the plurality of fiber optic adapters are covered by the cover lid when the cover lid is closed” whereas claim 27 of RE46,255 does not include this limitation.

Examiners note that but for a processing issue at the Office, the last sentence would have been incorporated in the previously filed Declaration. Specifically, the printout of the filed Declaration truncates the description of the error because the description of the error exceeds the allotted print space but this is not apparent in the electronic version viewed by Applicant because the electronic version shows the entire error. As such, Applicant is unaware the description has been truncated and is unaware the issue can be resolved with a ‘SEE ATTACHED’ statement. Examiners regret any inconvenience this Office processing error has caused.
Allowable Subject Matter
12.	If the rejection for a defective reissue declaration are overcome, then claims 16-22 would be in condition for allowance.
	Specifically, the prior art does not disclose or make obvious “the cable distribution device defining an axis of rotation about which the connector interface region and the drum rotate together in unison as the first fiber optic cable is paid off the drum” in combination with the other limitations of the claims.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Hetul Patel at (571) 272-4184, or the Central Reexamination Unit at (571) 272-7705.
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992